Name: Commission Implementing Regulation (EU) NoÃ 1147/2013 of 14Ã November 2013 amending Regulation (EC) NoÃ 1121/2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 73/2009, as regards the single area payment scheme for farmers in Cyprus
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  deterioration of the environment;  cooperation policy;  Europe;  farming systems
 Date Published: nan

 15.11.2013 EN Official Journal of the European Union L 305/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1147/2013 of 14 November 2013 amending Regulation (EC) No 1121/2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009, as regards the single area payment scheme for farmers in Cyprus THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(e) thereof, Whereas: (1) Article 124(1) of Regulation (EC) No 73/2009 lays down the rules fixing the agricultural area of the new Member States under the single area payment scheme provided for in Article 122 of that Regulation. (2) In accordance with Article 89 of Commission Regulation (EC) No 1121/2009 (2), the agricultural area for Cyprus is set out in Annex VIII to that Regulation. (3) By letter of 13 August 2013, Cyprus has informed the Commission that it had reviewed its utilised agricultural area eligible for the single area payment scheme, as referred to in Article 124(1) of Regulation (EC) No 73/2009. The revision takes account of the fact that many producers have abandoned their cultivated land in recent years, following exceptional weather conditions in the years 2006-2009 manifested by significant droughts and shortages of water supply for irrigation systems, which had a severe impact on the integrity of the network of dams in Cyprus. Accordingly, the overall area for which the single area payment is claimed has been declining since 2007, which demonstrates the permanent nature of such land abandonment and justifies a revision of the utilised agricultural area. Furthermore, the revision follows from the experience gained in recent years from the verification of the eligibility conditions for the single area payment under the single area payment scheme, which resulted in an update of the identification system for agricultural parcels referred to in Article 17 of Regulation (EC) No 73/2009, and which has shown that the utilised agricultural area maintained in good agricultural condition on 30 June 2003 was less than previously estimated. The agricultural area for the single area payment scheme should therefore be reduced to 127 000 ha. (4) Regulation (EC) No 1121/2009 should therefore be amended accordingly. (5) The amendment proposed by this Regulation should apply to aid applications as from calendar year 2013. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIII to Regulation (EC) No 1121/2009, the row concerning Cyprus is replaced by the following: Cyprus 127 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply to aid applications as from calendar year 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (OJ L 316, 2.12.2009, p. 27).